Citation Nr: 1605969	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-09 761	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than a panic disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to September 1971.  He had at least 55 days of temporary duty in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to PTSD.  The Veteran timely appealed those decisions. 

This case was recently before the Board in May 2014, at which time it was remanded for further evidentiary development.  The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.  The case is again returned to the Board at this time for further appellate review. 

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he was seen by the same VA examiner who authored the October 2010 VA examination report (the report shows the examination was actually conducted in September 2010) again in November 2010.  This record shows that the September/October 2010 examiner was G.J.P., Ph.D.  

In May 2014, the Board remanded the Veteran's claim to obtain and associate with the claims file the November 2010 VA examination report, which the Veteran referenced in his August 2011 hearing.  The Board's remand order also required the RO to obtain and associate with the claims file VA treatment records since September 2005.  If the examination report or any identified treatment records were unavailable, the Board specifically directed the RO to place a formal finding of unavailability in the claims file and to notify the Veteran.  

It appears VA treatment records dating from September 2005 were requested, and treatment records dating from January 2006 were obtained.  However, a November 2010 VA examination report from G.J.P., Ph.D. or any other psychiatric treatment dated that month is not of record.  A formal finding of unavailability or notification to the Veteran indicating the unavailability of the report is not in the claims file.  

In the absence of a formal finding pertaining to the unavailability or non-existence of a November 2010 VA examination report, the Board is unable to determine whether or not such a report exists.  Thus, the Board finds that the May 2014 remand orders have not been complied with, and therefore, the case must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Request any November 2010 VA psychiatric examination report/treatment record from Cheyanne VA Medical Center or any other VA medical facility that may have treated the Veteran and associate this document with the claims file.  A particular search should be made for a November 2010 records from G.J.P., Ph.D.

Should the November 2010 VA examination report or other November 2010 psychiatric records not be available or do not exist and further attempts to obtain those documents would be futile, such should be noted in the claims file with a formal finding of unavailability and the Veteran should be so notified, pursuant to 38 C.F.R. § 3.159(e) (2015). 

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder other than a panic disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



